Citation Nr: 0725769	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  04-07 401A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1958 to 
June 1962 and from December 1964 to April 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision, in which the RO 
denied the veteran service connection for an acquired 
psychiatric disorder.  The veteran filed a notice of 
disagreement (NOD) in February 2003.  In September 2003, the 
veteran testified during a hearing before RO personnel; a 
transcript of the hearing is of record.  The RO issued a 
statement of the case (SOC) in February 2004 and the veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in March 2004.

In February 2005, the veteran testified during a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge; a transcript of the hearing is of record.

In June 2005, the Board remanded to the RO the claim on 
appeal for further development.  Also, in March 2006, the 
Board remanded to the RO the claim on appeal.  The RO 
completed all requested action and continued denial of the 
veteran's claim (as reflected in the November 2006 
supplemental SOC (SSOC)) and returned the matter to the Board 
for further appellate consideration.

For the reasons set forth below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action, on his part, is required.


REMAND

Unfortunately, the claims file reflects that further RO 
action on the claim on appeal is warranted, even though such 
will, regrettably, further delay an appellate decision on the 
claim.

The Board notes initially that congenital or developmental 
abnormalities, such as personality disorders, are not 
considered "diseases or injuries" within the meaning of 
applicable legislation and, hence, do not constitute 
disabilities for VA compensation purposes.  See 38 C.F.R. §§ 
3.303(c), 4.9.  However, service connection may be granted, 
in limited circumstances, for disability due to aggravation 
of a constitutional or developmental abnormality by 
superimposed disease or injury (see VAOPGCPREC 82-90, 55 Fed. 
Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 245 
(1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)).

The veteran's service medical records were reviewed and show 
that a July 1958 Report of Medical Examination for enlistment 
reveals that the veteran's psychiatric status was normal and 
he had no disqualifying defects.

An October 1965 admitting clinical record shows that the 
veteran entered the medical facility complaining of 
depression, anxiety, inability to handle the situation at 
work and loss of control of his personality.  The veteran 
stated that his present illness started in May 1965 when he 
received a ticket for drunk driving.  The veteran was put on 
a control roster as a punitive measure after receiving the 
ticket.  Since then, the veteran felt that he had been 
deteriorating markedly with ideas of persecution including 
both command and the men he worked with.  The diagnosis was 
undetermined; probable paranoid schizophrenia.  He was air 
evacuated to another military facility for further treatment 
and evaluation.

An October 1965 clinical record states that in May 1965, the 
veteran was placed on the control roster by his squadron 
commander, because he received a ticket for drunk driving.  
Since then it appeared that everything went wrong for the 
veteran.  He decided to go into the military hospital because 
he felt he was in need of treatment.  While in the hospital, 
he was seen by a civilian psychiatrist as a consultant.  The 
psychiatrist gave the veteran the Minnesota Multiphasic 
Personality Inventory (MMPI), which showed a very high mark 
in the schizophrenic scale.  The physician's impression was a 
pseudoneurotic schizophrenic reaction.  After this, the 
veteran was transferred to Sheppard Air Force Base Hospital 
for further treatment, evaluation, and disposition.  After a 
psychological consultation, the impression was that the 
veteran had apparently been functioning within normal limits 
and there was no evidence of any severe emotional 
disturbance.  It was determined that the veteran did tend to 
manipulate his environment by the use of his symptomatology, 
and was intelligent enough to present a rather convincing 
picture on the surface of a mildly schizophrenic individual.  
Testing, very conclusively, demonstrated the veteran's basic 
normal personality, and also his tremendous ability to 
manipulate his environment, and his intelligent use of his 
mental disease symptoms.  It was noted that the veteran had 
this type of personality response pattern for a considerable 
period of time and if this pattern was dealt with so that he 
could make a more adequate adjustment, he appeared to have 
considerable potential which would make him useful to the 
military.  The diagnosis was emotional instability reaction, 
passive aggressive type, chronic, severe.  It was recommended 
that the veteran be disqualified for service.

An October 1965 letter from private physician A.B., M.D., 
F.A.P.A. states that the veteran was a pseudoneurotic 
schizophrenic and needed invasive therapy.

A December 1965 medical board report shows that the veteran 
was admitted to the hospital in October 1965.  The diagnosis 
was emotional instability reaction, passive aggressive type, 
chronic, severe manifested by childish manipulating 
activities, morbid resentment, stubbornness, irritability and 
fluctuating emotional attitudes, strong and poorly controlled 
hostility, guilt, and anxiety, with phobic elements, somatic 
preoccupations and paranoid ideas.  The stress was noted to 
be minimal, predisposition was severe, and impairment was 
marked.  The approximate date of origin was stated to be in 
the veteran's childhood and was not noted to have been 
incurred while in service.  It was noted that the diagnosis 
existed prior to service and was not permanently aggravated 
by service.

A December 1965 Report of Medical History shows that the 
veteran reported having frequent or terrifying nightmares, 
depression or excessive worry, and nervous trouble.

A December 1965 Medical Board Report of Medical Examination 
reveals a diagnosis of emotional instability reaction, 
passive aggressive type, chronic, severe, improved.  A 
January 1966 separation Report of Medical examination reveals 
the same diagnosis.

Post-service, a January 2002 letter from W.K., Ph.D., a 
private psychologist, shows a diagnosis of cognitive 
disorder, not otherwise specified; schizophrenia, paranoid 
type, provisional; and alcohol dependence, in full remission.

A March 2002 letter from the same private psychologist, W.K., 
Ph.D., states that it was his opinion that the veteran's 
current level of symptomatology existed at least since July 
2000 and very possibly several years prior to that.  He 
stated that the veteran was fired from 21 of 22 jobs within 
the past 11 years and was working as a part time substitute 
teacher for the prior 11 years. 

A December 2002 private medical record from A.B., M.D. shows 
an Axis I diagnosis of major depressive disorder and PTSD.  
Dr. A.B. opined that the veteran was haunted by the 
mistreatment he received in the military that caused him to 
leave his career there and fail in civilian life due to his 
impaired self-image.  Dr. A.B. stated that he believed the 
disability was service-connected.

A December 2002 letter from C.D., M.D. states that based on 
the veteran's military history, he believed that the veteran 
was mistreated by the military, leading to his emotional 
deterioration, requiring psychiatric hospitalization.  He 
believed the mistreatment by the military also was a major 
contributing factor in the veteran's emotional and behavioral 
difficulties in the years after he left the military.

A February 2003 statement from Col. C.R. states that he 
served with the veteran while he was in the military.  He 
stated that during the service, the veteran became an outcast 
from the fellow soldiers because he was arrested for driving 
under the influence (DUI) of alcohol.

In June 2003, the veteran underwent a VA psychiatric 
evaluation.  The VA examiner stated that she had reviewed the 
veteran's claims file and was unfamiliar with certain 
diagnoses rendered by other private physicians and service 
department physicians.  Specifically, she stated that she was 
unfamiliar with the diagnosis, pseudoneurotic schizophrenic 
reaction.  She was in agreement with the assessment that the 
veteran did not have any verified stressors to support a 
diagnosis of PTSD at this time.  Further, she stated that his 
psychological testing did not support a diagnosis of PTSD.  
She conceded that the veteran had a difficult time in the 
service, which might have caused some emotional reaction at 
that time; however, for it to subsist for 35 years suggests a 
characterological disorder.  It appeared as though the 
veteran had a problem with anger and violence and drinking as 
a young teenager and his anger might have been caused by 
physical abuse at the hands of his father or some sort of 
abuse by his alcoholic mother.  She opined that it was not 
likely that any personality disorder in the service matured 
into a current psychiatric disability, rather the personality 
disorder continued and it in itself was what was causing the 
veteran's emotional problems.  She stated that it was 
unlikely that the veteran's psychiatric problems, which were 
diagnosed as a personality disorder, were incorrect.  The 
Axis I diagnoses were intermittent explosive disorder and 
alcohol dependence in long remission by patient report and 
the Axis II diagnosis was personality disorder, not otherwise 
specified with antisocial, borderline, and narcissistic 
personality traits.

In a March 2004 letter, Dr. C.D. stated that he based his 
prior opinion on review of the veteran's service medical 
records and the January 2002 civilian psychological 
evaluation by Dr. W.K.  He also stated that he would not have 
rendered an opinion without reading the veteran's medical 
records and having extensive personal interviews with the 
veteran.

Also in a March 2004 letter, Dr. A.B. stated that he also 
reviewed the veteran's service medical records prior to 
rendering his opinion regarding the etiology of the veteran's 
acquired psychiatric disorder and also would not have 
rendered an opinion without reading the veteran's medical 
records and having extensive personal interviews with the 
veteran.

In an October 2004 letter, Dr. A.B. stated that the veteran's 
inability to cope with certain current situations, such as 
living in a neighborhood with drug dealers, constant police 
interaction due to the dealers, and fear of repercussions, 
stemmed from the negative experiences he suffered in the 
military.  These negative experiences included ridicule and 
humiliation.  Dr. A.B. requested that the RO reconsider the 
veteran's claim.

The record indicates that two private physicians have opined 
that the veteran's acquired psychiatric disorders, diagnosed 
as major depressive disorder and PTSD, are related to his 
service.  In addition, the private physicians have stated 
that their opinions are based on review of the veteran's 
service medical records and extensive interviews with the 
veteran.  However, these private physicians have not shown 
that they have reviewed the veteran's complete claims file, 
to include the June 2003 VA examination report.  In contrast, 
the record also includes a June 2003 opinion by a VA examiner 
that states that the veteran's psychiatric disability is a 
personality disorder that was not aggravated by military 
service.  This opinion was based on review of the entire 
claims file.  However, the Board also notes that the examiner 
did provide an Axis I diagnosis of intermittent explosive 
disorder in addition to the diagnosed personality disorder 
for which the etiology of such disorder was not presented.  
The Board finds that based on the disparate opinions as to 
the diagnosis of the veteran's psychiatric disorder and the 
etiology of any diagnosed acquired psychiatric disorder, a 
new VA examination is necessary.  The purpose of this 
examination is to ascertain the nature and etiology of 
veteran's current psychiatric disorder, if any, and to 
discuss and reconcile, to the extent possible the conflicting 
evidence of record.  The examiner's attention is specifically 
directed to the October 1965 through December 1965 service 
medical records, the December 2002 opinion from Dr. A.B., the 
December 2002 opinion from Dr. C.D., and the June 2003 
opinion from the VA examiner.

Accordingly, the RO should arrange for the veteran to undergo 
a VA psychiatric examination, by a psychiatrist, at an 
appropriate VA medical facility.  The veteran is hereby 
advised that failure to report to the scheduled examination, 
without good cause, may well result in a denial of the claim 
(as the original claim will be considered on the basis of the 
evidence of record).  See 38 C.F.R. § 3.655 (2006).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to the 
scheduled psychiatric examination, the RO should obtain and 
associate with the claims file a copy(ies) of the notice(s) 
of the date and time of the scheduled appointment(s) sent to 
him by the pertinent VA medical facility. 

Prior to arranging for the veteran to undergo further 
examination, the RO must obtain and associate with the claims 
file all outstanding VA medical records.  The claims file 
currently includes outpatient treatment records from the VA 
Medical Center (VAMC) in Indianapolis, Indiana, dated up to 
November 2006.  The Board emphasizes that records generated 
by VA facilities that may have an impact on the adjudication 
of a claim are considered constructively in the possession of 
VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must 
obtain all outstanding pertinent medical records from the 
Indianapolis VAMC since November 2006, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2006) as regards 
requesting records from Federal facilities.

The RO should also give the veteran another opportunity to 
present information and evidence pertinent to the claim on 
appeal, notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2006) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period).  The RO should request that the appellant furnish 
all evidence in his possession, and ensure that its letter to 
him meets the requirements of the decision in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006) as regards the five 
elements of a claim for service connection-particularly, 
disability rating and effective date, as appropriate.  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2006).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2006).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should obtain from the 
Indianapolis VAMC all pertinent records of 
psychiatric treatment, from November 2006 
to the present.  The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  All records or 
responses received should be associated 
with the claims file.

2.  The RO should send to the veteran a 
letter requesting that the veteran provide 
sufficient information, and, if necessary, 
authorization, to enable the RO to obtain 
any additional evidence not of record that 
pertains to the claim for service connection 
for an acquired psychiatric disorder, to 
include PTSD.  The RO should also invite the 
veteran to submit all pertinent evidence in 
his possession, and explain the type of 
evidence that is his ultimate responsibility 
to submit.  

The RO should ensure that its letter to the 
appellant meets the notice requirements of 
Dingess/Hartman (cited to above), as 
regards disability ratings and effective 
dates, as appropriate.  The RO's letter 
should clearly explain to the appellant 
that he has a full one-year period to 
respond, although VA may decide the claim 
within the one-year period.

3.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set forth 
in 38 C.F.R. § 3.159.  All records and 
responses received should be associated 
with the claims file.  If any records 
sought are not obtained, the RO should 
notify the appellant of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

4.  After all available records and 
responses from each contacted entity have 
been associated with the claims file, the RO 
should arrange for the veteran to undergo a 
VA psychiatric examination by a psychiatrist 
at an appropriate VA medical facility.  

The entire claims file, to include a 
complete copy of this REMAND, must be made 
available to the psychiatrist designated 
to examine the veteran, and the report of 
the examination should include discussion 
of the veteran's documented medical 
history and assertions.  All appropriate 
tests and studies should be accomplished, 
and all clinical findings should be 
reported in detail.  The examiner should 
set forth all examination findings, along 
with the rationale for any conclusions 
reached, in a printed (typewritten) 
report.

The psychiatrist should clearly identify 
all of the veteran's current psychiatric 
disabilities, to include PTSD, if 
indicated.  With respect to each such 
diagnosed disability, the examiner should 
offer an opinion, consistent with sound 
medical principles, as to whether it is at 
least as likely as not (i.e., there is a 
50 percent or more probability) that such 
disability is the result of injury or 
disease incurred or aggravated in service.  
In rendering this opinion, the examiner 
should address the following:  (a) whether 
an acquired psychiatric disability clearly 
and unmistakably preexisted the veteran's 
entrance into military service; if so, (b) 
whether this disability increased in 
severity in service; and, if so, (c) 
whether such increase in severity 
represented the natural progression of the 
condition, or was beyond the natural 
progress of the condition (representing a 
permanent worsening of the acquired 
psychiatric disability).  If the 
psychiatrist determines that the 
disability did not preexist service, he or 
she should opine whether this disability 
had its onset in service or is otherwise 
medically related to an in-service injury 
or disease.

The psychiatrist should specifically 
address the conflicting opinion evidence 
of record, to include A.B., M.D.'s 
December 2002 opinion, C.D., M.D.'s 
December 2002 opinion, and the June 2003 
VA examiner's opinion.

5.  If the veteran fails to report for the 
scheduled examination, the RO must obtain 
and associate with the claims file a 
copy(ies) of any notice(s) of the date and 
time of the scheduled appointment(s) sent to 
him by the pertinent VA medical facility.  

6.  To help avoid future remand, the RO must 
ensure that all requested action has been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998). 

7.  After completing the requested action, 
and any additional notification and 
development deemed warranted, the RO should 
readjudicate the claim on appeal in light 
of all pertinent evidence and legal 
authority.  

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to the 
veteran an appropriate SSOC that includes 
clear reasons and bases for all 
determinations, and afford him the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).



This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
S. M. CIEPLAK
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

